Citation Nr: 0911108	
Decision Date: 03/25/09    Archive Date: 04/01/09

DOCKET NO.  05-31 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for osteoarthritis of 
the lumbar spine, evaluated as 10 percent disabling prior to 
March 3, 2005.

2.  Entitlement to an increased rating for osteoarthritis of 
the lumbar spine, evaluated as 20 percent disabling since 
March 3, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1969 to 
February 1971.

The instant appeal arose from a January 2004 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in St. Petersburg, Florida, which denied the claims on 
appeal.  


FINDINGS OF FACT

1.  Prior to March 3, 2005, the Veteran's lumbar spine 
disability is manifested by full forward flexion and a 
combined range of motion not less than 240 degrees; there is 
no objective evidence of a neurologic deficit and no 
incapacitating episodes having a total duration of at least 
two weeks during a period of 12 months. 

2.  Since March 3, 2005, the Veteran's lumbar spine 
disability is manifested by forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees, paralumbar spasms, and positive Lasegue's 
signs, bilaterally.

3.  Since March 3, 2005, the Veteran's lumbar spine 
disability is productive of mild neurological deficit of the 
left lower extremity. 

6.  Since March 3, 2005, the Veteran's lumbar spine 
disability is productive of mild neurological deficit of the 
right lower extremity.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for the Veteran's lumbar spine disability were not met prior 
to March 3, 2005.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.55, 4.59, 4.71a, Diagnostic Codes 
5003, 5010, 5235-5243 (2008).

2.  The criteria for an evaluation in excess of 20 percent 
for the Veteran's lumbar spine disability have not been met 
since March 3, 2005.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.55, 4.59, 4.71a, Diagnostic Codes 
5003, 5010, 5235-5243 (2008).

3. Since March 3, 2005, the criteria for a separate 10 
percent evaluation for neurologic manifestations of the 
Veteran's lumbar spine disability, sciatic nerve, left lower 
extremity, have been met. 38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.123, 4.124, 
4.124a; Diagnostic Codes 8520-8529 (2008).

4.  Since March 3, 2005, the criteria for a separate 10 
percent evaluation for neurologic manifestations of the 
Veteran's lumbar spine disability, sciatic nerve, right lower 
extremity, have been met. 38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.123, 4.124, 
4.124a; Diagnostic Codes 8520-8529 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including the degree 
of disability and effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Accordingly, notice must include information that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

Here, a VCAA notice letter was sent to the Veteran in May 
2006, and the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be "satisfied 
by various post-decisional communications from which a 
claimant might have been able to infer what evidence the VA 
found lacking in the claimant's presentation."  Rather, such 
notice errors may instead be cured by issuance of a fully 
compliant notice, followed by readjudication of the claim. 
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(where notice was not provided prior to the AOJ's initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see 


also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  As the Board 
acknowledges that this letter does not meet the requirements 
of Vazquez-Flore, the notice in this case is deemed 
deficient.  In this regard, VCAA notice errors are presumed 
prejudicial unless VA shows that the error did not affect the 
essential fairness of the adjudication.  To overcome the 
burden of prejudicial error, VA must show (1) that any defect 
was cured by actual knowledge on the part of the claimant; 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or, (3) that a benefit could 
not have been awarded as a matter of law.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

The presumption of prejudice has been overcome here.  Indeed, 
in this case the June and October 2008 statements of the case 
set forth the diagnostic criteria for the disability at issue 
and also included the provisions of 38 C.F.R. §§ 3.321 and 
4.1, which reference impairment in earning capacity as a 
rating consideration.  Furthermore, a March 2006 Dingess 
letter apprised the Veteran of the need to show the nature 
and symptoms of his condition and the impact of his 
disability on his employment. 

Based on the above, the Veteran can be expected to understand 
what was needed to support his claim, including the impact of 
his disability on his daily life and ability to work.  
Accordingly, the notice errors here did not affect the 
essential fairness of the adjudication.  Indeed, in the 
present case the Veteran demonstrated actual knowledge of 
what was needed to support his claim as reflected in his 
statements.  For example, in an August 2008 statement in 
support of claim, he explained how his disability affected 
his daily life by noting that his back pain caused him 
problems getting up or down from a bed, chair, or car. 

Based on the above, the presumption of prejudice is rebutted.  
For this reason, no further development is required regarding 
the duty to notify.  In sum, adequate notice was provided to 
the Veteran prior to the transfer and certification of his 
case to the Board and complied with the requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

The Board also finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the Veteran's 
service medical records, as well as post-service reports of 
VA and private treatment and examination.  The Veteran has 
been afforded multiple VA examinations.  Moreover, the 
Veteran's statements in support of his claim are of record.  
The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the Veteran's claims.  

For the above reasons, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist the 
Veteran in the development of the claim.  Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Turning now to the merits of the Veteran's claim, the Board 
has reviewed all of the evidence in the Veteran's claims 
file, with an emphasis on the medical evidence for the rating 
periods on appeal.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

In cases such as this, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The Veteran is claiming entitlement to increased ratings for 
osteoarthritis of the lumbar spine, evaluated as 10 percent 
disabling prior to March 3, 2005, and 20 percent disabling 
thereafter.  His request for an increase was received in 
October 2003.  In this regard, 38 C.F.R. § 4.1 provides that, 
in evaluating a disability, such disability is to be viewed 
in relation to its whole recorded history.  Therefore, the 
Board will consider any clinical records dated prior to 
October 2003 which are found to shed additional light on the 
Veteran's disability picture as it relates to the rating 
periods on appeal. 

Factual Background

The Veteran contends that his lumbar spine disability is much 
worse than is reflected by the current evaluations.  He 
maintains that he constantly experiences unbearable pain in 
his back, very often with radiating pain down his leg and 
back spasms.  The evidence of record includes written 
statements submitted by the Veteran in which he describes 
problems completing household chores, and getting up from a 
chair, bed, or car due to back pain.  He submitted his claim 
regarding an increased rating in October2003.  

In December 2003, the Veteran underwent a VA examination; he 
complained of chronic low back pain with no radiation of pain 
to the legs.  He reported flare-ups of back pain up to five 
times per year, resulting in loss of time from work.  He 
stated that bed rest alleviated the increased back 
symptomatology.  No significant bladder or bowel dysfunction 
was associated with the back pain, although during flare-ups 
there was pain on motion and pain with use of the back, along 
with some weakened movement.  The examiner noted that excess 
fatigability and incoordination were not features of his back 
symptomatology.  

Upon physical examination of the lower back, the Veteran 
displayed normal lordotic curvature of the spine.  No 
paraspinal muscle spasms or tenderness were demonstrated.  
Straight leg raises were negative bilaterally.  He exhibited 
90 degrees of forward flexion; 30 degrees of extension; 30 
degrees of right lateral bending; 30 degrees of left lateral 
bending; 30 degrees of right rotation; and 30 degrees of left 
rotation.  These ranges of motion were accomplished without 
pain.  No muscle atrophy was shown; sensation was intact to 
all modalities throughout.  The diagnosis was minimal 
osteoarthritis of the lumbar spine without radiculopathy.  

Review of the Veteran's outpatient treatment records reveals 
that he was treated at the VAMC clinic in September 2003 for 
low back pain.  He was advised to do back exercises and use 
lumbar support.  The nurse noted that "there may be times 
when he [the Veteran] is unable to work and must rest, but 
will not necessitate a physical medical visit."  In April 
2004, the Veteran reported increased episodes of back pain 
that caused him to stay home from work; he increased his 
anti-inflammatory medication to overcome these episodes. 



In April 2005, the Veteran again presented to the VAMC 
outpatient clinic with complaints of periodic episodes of low 
back pain and spasms; he reported that the pain was usually 
alleviated with Ibuprofen.  He also complained of radiating 
low back pain to the right thigh and leg.  In July 2007, the 
VAMC treatment records reflect that the Veteran complained of 
chronic back pain and leg cramps; musculoskeletal examination 
revealed full range of motion, and normal muscle strength and 
tone.  Neurologic examination revealed no evidence of motor 
or sensory deficits.  

In March 2005, the Veteran underwent a VA examination; he 
reported no radiation of pain, and no bowel or bladder 
problems.  He indicated acute episodes pain approximately two 
to three times per month, lasting two to three days.  He 
reported that he had to miss work due to these episodes.  The 
examiner noted that the Veteran was employed in a clerical 
capacity and that he was able to perform the actives of daily 
living. 

Upon physical examination, the Veteran displayed good heel 
and toe raising.  He exhibited 60 degrees of forward flexion; 
10 degrees of extension; 25 degrees of right lateral bending; 
25 degrees of left lateral bending; 5 degrees of right 
rotation; and 5 degrees of left rotation.  There were no 
reflex, sensory, or motor defects.  He had positive straight 
leg raising tests bilaterally.  There was no weakness in the 
lower extremities.  Repetitive motion caused an increase in 
pain, but no decrease in range of motion.  There was no other 
weakness, fatigability, or incoordination.  Paralumbar spasms 
were present bilaterally.  The examiner noted that the 
Veteran experienced flare-ups, but he did not appear to have 
incapacitating episodes defined as requiring hospitalization.  
He opined that the Veteran's back condition had progressed 
from its original level.  The pertinent diagnosis was 
osteoarthritis of the lumbar spine.  

In March 2008, the Veteran was again evaluated by VA 
examination for his lumbar spine disability.  He reported 
that his back pain had become progressively worse 


since his last C & P examination in 2005.  He complained of 
severe flare-ups every 1 to 2 months, lasting 3 to 7 days in 
duration.  He described the back pain as constant and mild, 
with pain radiating down the legs bilaterally and often 
accompanied by spasms.  There were no incapacitating episodes 
reported. 

Upon physical examination, the examiner noted that the 
Veteran's gait was normal; there was no anknolysis, lordosis, 
or any other abnormalities of the spine curvature.  Upon 
examination of the spinal muscles, there were no spasms, 
atrophy, guarding, pain with motion, tenderness, or weakness 
noted.  The motor examination showed active movement against 
full resistance for hip flexion/extension, knee extension, 
and ankle dorisflexion/flexion.  Muscle tone was normal.  The 
sensory examination of the lower extremities was normal as to 
bilateral vibration, pinprick, position sense, and light 
touch.  The knee, ankle, and plantar reflexes were normal. He 
exhibited 90 degrees of forward flexion; 30 degrees of 
extension; 30 degrees of right lateral bending; 30 degrees of 
left lateral bending; 30 degrees of right rotation; and 30 
degrees of left rotation.  There was no evidence of pain on 
active range of motion, and no evidence of pain or additional 
limitations following repetitive movements.  Notably, 
Lasegue's sign was positive bilaterally.  The pertinent 
diagnosis was osteoarthritis of the lumbar spine, with 
bilateral lower extremity radiculopathy.

Applicable Law and Regulations

The Veteran's lumbar spine disability has been rated as 10 
percent disabling prior to March 3, 2005, and 20 percent 
disabling thereafter under Diagnostic Code 5242.  

The diagnostic codes for rating diseases and injuries of the 
spine are designated as Diagnostic Codes 5235 to 5243 (for, 
respectively, vertebral fracture or dislocation; sacroiliac 
injury and weakness; lumbosacral or cervical strain; spinal 
stenosis; spondylolisthesis or segmental instability; 
ankylosing spondylitis; spinal fusion; degenerative arthritis 
of the spine; and intervertebral disc syndrome).  With or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in 


the area of the spine affected by residuals of injury or 
disease, the following apply: a 10 percent evaluation is 
warranted for forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or vertebral body 
fracture with loss of 50 percent or more of the height.

A 20 percent evaluation is warranted for forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees, or the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees, or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.

A 40 percent evaluation is warranted for forward flexion of 
the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent evaluation is 
warranted for unfavorable ankylosis of the entire spine.  38 
C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.

Any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, are to be 
rated separately.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 
to 5243, Note (1).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  38 
C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (2).

Finally, under 38 C.F.R. § 4.40, functional loss may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior of the claimant on motion.  Disability of 
the musculoskeletal system is the inability to perform normal 


working movement with normal excursion, strength, speed, 
coordination, and endurance, and that weakness is as 
important as limitation of motion, and that a part that 
becomes disabled on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, through atrophy, 
for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing, and weight-bearing are also related 
considerations.  The Court has held that diagnostic codes 
predicated on limitation of motion require consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. 
Brown, 9 Vet. App. 7 (1997); and DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).

Analysis

a. Entitlement to an increased rating for osteoarthritis of 
the lumbar spine, evaluated as 10 percent disabling prior to 
March 3, 2005.

In the present case, the record detailed above indicates that 
the Veteran's back symptoms have remained relatively constant 
throughout the rating period prior to March 3, 2005, and do 
not warrant the assignment of a disability evaluation greater 
than the 10 percent assigned prior to March 3, 2005. 

In this regard, an evaluation in excess of 10 percent is not 
appropriate pursuant to the current rating criteria prior to 
March 3, 2005, because the clinical evidence of record does 
not show an overall limitation of motion of the thoracolumbar 
spine that is less than 120 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243.  Indeed, the Veteran exhibited 
essentially painless, full range of motion of the 
thoracolumbar spine to 240 degrees upon VA examination in 
December 2003. See also 38 C.F.R. § 4.71a, Diagnostic Codes 
5235 to 5243, Note (2). 

Such limitation, or lack thereof, simply fails to rise to the 
level of disability contemplated by the 20 percent evaluation 
under the general rating formula.  Moreover, while the 
Veteran subjectively complained of muscle spasm, there is no 
objective evidence that it caused abnormal gait.  Indeed, 
when he was examined in 2003, he had a measured range of 
motion free from pain that would not have warranted even a 10 
percent rating, although later outpatient reports show that 
he did complain of low back pain that required rest but did 
not necessitate a physical medical visit.  Therefore, in the 
absence of further limitation of motion as enumerated above 
or ankylosis of any portion of the spine, an evaluation in 
excess of 10 percent is not warranted.

Additionally, prior to March 3, 2005, the medical evidence 
does not show that the Veteran's service-connected lumbar 
strain has caused any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment in order to warrant a separate rating.  38 
C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (1).  In 
this regard, during the December 2003 VA examination, the 
Veteran demonstrated negative straight leg raises; he 
specifically denied radiating leg pain, and bladder/bowel 
dysfunction.  Moreover, the VA examiner expressly indicated 
that there was no evidence of radiculopathy as part of his 
lumbar osteoarthritis diagnosis.  As such, the clinical 
evidence of record simply does not show that the Veteran's 
service-connected lumbar spine disability included any 
objective neurologic abnormalities prior to March 3, 2005.

In reaching the above conclusions, the Board has also 
considered the degree of pain experienced by the Veteran.  
With increasing levels of pain, concomitantly increasing 
degrees of muscle spasm, weakness, atrophy, inability to 
function, and the like, are expected.  38 C.F.R. §§ 4.40, 
4.45, 4.59.  The Veteran has described his subjective 
complaints of worsening pain and muscle spasms, and objective 
medical evidence has indicated that the Veteran sought 
treatment on numerous occasions for such symptomatology.  

However, after close examination of the evidence summarized 
above, and giving due consideration to the provisions under 
38 C.F.R. § 4.10, 4.40, and 4.59, the medical evidence of 
record shows that the Veteran's orthopedic lumbar 
symptomatology did not approximate the schedular criteria for 
an evaluation of 20 percent prior to March 3, 2005.  See 
DeLuca, supra.  The pain and functional limitations caused by 
the lumbar spine disorder are contemplated in the evaluation 
for the orthopedic symptomatology of the lumbar spine that is 
represented by the 10 percent rating that was in effect prior 
to March 3, 2005.  

Finally, the Board has considered rating the Veteran's 
service-connected disability under a different or additional 
Diagnostic Code. 

In this regard, the Board has contemplated whether an 
increased evaluation under Diagnostic Code 5243 is possible 
here on the basis of incapacitating episodes.  The rating 
criteria for intervertebral disc syndrome based on 
incapacitating episodes provides for a 20 percent rating 
where the evidence shows incapacitating episodes having a 
total duration of at least 2 weeks but less than 4 weeks 
during the last 12 months.  Note (1) to Diagnostic Code 5243 
defines an "incapacitating episode" as "a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician."  

In the instant case, the evidence does not establish 
incapacitating episodes, as defined by Note 1 to Diagnostic 
Code 5243.  As such, Diagnostic Code 5243 cannot serve as a 
basis for an increased rating on the basis of incapacitating 
episodes.

In sum, the evidence does not support an evaluation in excess 
of 10 percent for the Veteran's lumbar spine disability prior 
to March 3, 2005.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).

b.  Entitlement to an increased rating for osteoarthritis of 
the lumbar spine, evaluated as 20 percent disabling since 
March 3, 2005.

Turning to the second tier of the Veteran's lumbar spine 
rating, the evaluation for his low back disability was 
increased to 20 percent in a rating decision issued in July 
2005, effective March 3, 2005.  

The record indicates that the Veteran's lumbar spine symptoms 
do not warrant the assignment of a disability evaluation 
greater than the 20 percent evaluation currently assigned as 
of March 3, 2005.  An evaluation for the Veteran's 
thoracolumbar spine disability in excess of 20 percent is 
simply not appropriate pursuant to the current rating 
criteria.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.  

Specifically, while the March 2005 VA examination shows that 
the Veteran's forward flexion was reduced to 60 degrees, and 
paralumbar spasms were present, the restriction of his range 
of motion is not commensurate with the next higher rating.  
Moreover, the most recent VA examination conducted in March 
2008 revealed essentially normal range of motion findings 
(i.e. 90 degrees of flexion; 30 degrees of extension; 30 
degrees of left/right lateral flexion, and 30 degrees of 
left/right lateral rotation).  In the absence of further 
limitation of motion (forward flexion 30 degrees or less) or 
ankylosis of the entire thoracolumbar spine, an evaluation in 
excess of 20 percent is not warranted.

Again, the Board has considered the degree of pain 
experienced by the Veteran.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59.  The Veteran has described his subjective complaints of 
worsening pain and spasms, and objective medical evidence has 
indicated that the Veteran sought treatment for his spinal 
pain.  Overall, the record demonstrates that repetitive 
motion often caused an increase in pain, but no decrease in 
range of motion.  Further, there was no other weakness, 
fatigability, or incoordination demonstrated by Veteran.  
Examining the evidence summarized above, and giving due 
consideration to the provisions under 38 C.F.R. § 4.59, as 
well as due consideration to the provisions of 38 C.F.R. §§ 
4.7, 4.10 and 4.40, the medical evidence of record shows that 
the Veteran's orthopedic spinal symptomatology does not 
approximate the schedular criteria for an evaluation in 
excess of 20 percent for the lumbar spine.  The pain and 
functional limitations caused by the Veteran's lumbar spine 
disability are contemplated in the evaluation for the 
orthopedic symptomatology of the lumbar spine that is 
represented by the current 20 percent rating beginning March 
3, 2005.

Finally, the Board has also considered whether an increased 
evaluation under Diagnostic Code 5243 is possible here on the 
basis of incapacitating episodes.  The rating criteria for 
intervertebral disc syndrome based on incapacitating episodes 
provides for a 40 percent rating where the evidence shows 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the last 12 months.  

Note (1) to Diagnostic Code 5243 defines an "incapacitating 
episode" as "a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician."  

The evidence does not establish incapacitating episodes, as 
defined by Note 1 to Diagnostic Code 5243.  As such, 
Diagnostic Code 5243 cannot serve as a basis for an increased 
rating on the basis of incapacitating episodes.

Separate neurological ratings, beginning March 3, 2005

Although the Veteran is not entitled a higher evaluation 
under the current rating criteria for spine disabilities, the 
Board finds that separate ratings, beginning March 3, 2005, 
for his lower extremity neurologic symptomatology are 
warranted. 

In this regard, Note (1) of the general rating formula 
instructs the rater to separately evaluate any associated 
objective neurologic abnormalities under an appropriate 
Diagnostic Code.  

In the present case, the evidence does indicate neurologic 
symptomatology during the time period on appeal.  For 
example, although the March 2005 VA examination found no 
reflex, sensory, or motor defects, the Veteran's straight-leg 
raising test was positive, bilaterally.  Moreover, in April 
2005, VA records indicate that the Veteran was treated for 
radiating low back pain to the right thigh and leg.  Most 
recently, the Veteran's March 2008 VA examination reflected 
complaints of lower extremity pain, radiating from the hip to 
feet bilaterally.  Notably, the Veteran 


demonstrated a positive Lasegue's sign, bilaterally; he was 
diagnosed with osteoarthritis of the lumbar spine, with 
bilateral lower extremity radiculopathy.    

The Board finds that the medical evidence detailed above 
allows for a finding of mild neurological manifestations of 
the Veteran's service-connected lumbar spine disability.  As 
the medical evidence does not specifically state which nerves 
are affected by the Veteran's low back disability, the Board 
will simply apply the Diagnostic Code affording the highest 
possible rating evaluation for "mild" neurological 
symptoms.  In this manner, the Board satisfies its obligation 
to resolve all reasonable doubt in favor of the Veteran.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In the present 
case, separate 10 percent ratings for mild disability are 
afforded under Diagnostic Code 8520.  Thus, the Veteran is 
entitled to separate 10 percent ratings by analogy to 
Diagnostic Code 8520 for the neurologic manifestations of 
both lower extremities for the disability at issue beginning 
March 3, 2005.  

In conclusion, the evidence does not support higher 
evaluations for any portion of the rating period on appeal.  
However, the Board finds that separate 10 percent ratings are 
warranted for the bilateral lower extremity neurologic 
manifestations of the Veteran's low back disability, 
beginning March 3, 2005.  In reaching these conclusions, the 
benefit of the doubt doctrine has been applied where 
appropriate.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to an evaluation in excess of 10 percent for the 
lumbar spine disability prior to March 3, 2005 is denied.

Entitlement to an evaluation in excess of 20 percent for the 
lumbar spine disability beginning March 3, 2005 is denied.

A separate 10 percent rating for neurologic manifestations of 
the Veteran's lumbar spine disability, left lower extremity, 
is granted, subject to governing criteria applicable to the 
payment of monetary benefits.

A separate 10 percent rating for neurologic manifestations of 
the Veteran's lumbar spine disability,  right lower 
extremity, is granted, subject to governing criteria 
applicable to the payment of monetary benefits.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


